Citation Nr: 0815144	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  97-23 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date prior to July 29, 1994, 
for the assignment of a 10 percent evaluation for scars from 
a shell fragment wound of the lower third of the left leg.

2.  Entitlement to an effective date prior to July 29, 1994, 
for the assignment of a 10 percent evaluation for a scar from 
a shell fragment wound of the right shoulder.  

3.  Whether a December 5, 1978 rating decision, in which the 
RO granted the veteran service connection for scars from a 
shell fragment wound of the lower third of the left leg and 
assigned that disability an initial noncompensable 
evaluation, should be revised or reversed on the grounds of 
clear and unmistakable error.

4.  Whether a December 5, 1978 rating decision, in which the 
RO granted the veteran service connection for scars from a 
shell fragment wound of the right shoulder and assigned that 
disability an initial noncompensable evaluation, should be 
revised or reversed on the grounds of clear and unmistakable 
error.


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1967 to April 1970.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of May 1995 and March 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.  

In August 2001, the Board affirmed the August 1995 rating 
decision, in which the RO denied an effective date prior to 
July 29, 1994, for the assignment of 10 percent evaluations 
for scars from a shell fragment wound of the lower third of 
the left leg and a scar from a shell fragment wound of the 
right shoulder.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2003, based on a Joint Motion For 
Remand And To Stay Proceedings (joint motion), the Court 
vacated the Board's August 2001 decision and remanded the 
matter to the Board for readjudication consistent with the 
joint motion.  

The Board in turn remanded this matter to the RO, including 
via the Appeals Management Center (AMC), in Washington, D.C., 
in July 2003, November 2004 and June 2006.  The veteran 
testified in support of his appeal at a hearing held at the 
RO before a Decision Review Office in May 2004.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  The RO granted the veteran service connection for scars 
from shell fragment wounds of the left leg and right shoulder 
and assigned those scars noncompensable evaluations in a 
rating decision dated December 5, 1978.

3.  The RO notified the veteran of the December 1978 rating 
decision and of his appellate rights with regard to the 
decision, but the veteran did not appeal the decision to the 
Board. 

4.  The RO received the veteran's claim for an increased 
evaluation for scars from shell fragment wounds of the left 
leg and right shoulder in January 1982, which the RO denied 
in a rating decision dated February 1982.

5.  The RO notified the veteran of the February 1982 rating 
decision and of his appellate rights with regard to the 
decision, but the veteran did not appeal the decision to the 
Board.

6.  The RO received the veteran's claim for an increased 
evaluation for scars from shell fragment wounds of the left 
leg and right shoulder on July 29, 1994.  

7.  It was not factually ascertainable that either scar was 
10 percent disabling during the year preceding July 29, 1994.  

8.  The correct facts, as they were known at that time, were 
before the RO on December 5, 1978 and, on that date, the RO 
correctly applied the statutory and regulatory provisions 
then in effect.


CONCLUSIONS OF LAW

1.  The December 5, 1978 rating decision, in which the RO 
granted the veteran service connection for scars from shell 
fragment wounds of the left leg and right shoulder and 
assigned those scars noncompensable evaluations, is final.  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1978).

2.  The February 1982 rating decision, in which the RO denied 
increased evaluations for scars from shell fragment wounds of 
the left leg and right shoulder, is final.  38 U.S.C. § 
4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).

3.  The criteria for entitlement to an effective date prior 
to July 29, 1994, for the assignment of a 10 percent 
evaluation for scars from a shell fragment wound of the lower 
third of the left leg have not been met.  38 U.S.C.A. §§ 
5101, 5102, 5103, 5103A, 5110(a) (West 2002); 38 C.F.R. §§ 
3.1, 3.155, 3.157, 3.159, 3.400 (2007). 

4.  The criteria for entitlement to an effective date prior 
to July 29, 1994, for the assignment of a 10 percent 
evaluation for a scar from a shell fragment wound of the 
right shoulder have not been met.  38 U.S.C.A. §§ 5101, 5102, 
5103, 5103A, 5110(a) (West 2002); 38 C.F.R. §§ 3.1, 3.155, 
3.157, 3.159, 3.400 (2007). 

5.  The December 5, 1978 rating decision, in which the RO 
granted the veteran service connection for scars from a shell 
fragment wound of the lower third of the left leg and 
assigned that disability a noncompensable evaluation, is not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2007).

6.  The December 5, 1978 rating decision, in which the RO 
granted the veteran service connection for scars from a shell 
fragment wound of the right shoulder and assigned that 
disability a noncompensable evaluation, is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  According to the Court, however, the 
VCAA is inapplicable to claims of CUE in prior RO decisions.  
See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) 
(holding that CUE claims are not conventional appeals, but 
rather are requests for revisions of previous decisions, and 
that provisions of the VCAA are not applicable to CUE motions 
filed with respect to prior Board decisions); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002) (expanding the holding 
in Livesay to include claims of CUE in prior RO decisions).

In this case, as explained below, VA provided the veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating these 
claims does not prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant how VA will determine the 
effective date to be assigned an award of service connection 
and a disability rating.  Id. at 486.

1.  Timing

a.  Claims for Earlier Effective Dates

The RO provided the veteran VCAA notice on his claims for 
earlier effective dates by letters dated July 2003, March 
2005, March 2006, April 2006, November 2006 and April 2007, 
after initially deciding those claims in a rating decision 
dated May 1995.  Such notice was not mandated at the time of 
the RO's rating decision; therefore, the RO did not err by 
providing remedial notice.  Rather, such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.

b.  Claims for Revision or Reversal of Prior Decision based 
on CUE

The RO provided the veteran VCAA notice on his CUE claims by 
letter dated April 2007, after initial deciding that claim in 
a rating decision dated March 2005.  The timing of such 
notice does not reflect compliance with the requirements of 
the law as found by the Court in Pelegrini II.  However, as 
previously explained, such requirements do not apply to this 
claim.  Even assuming otherwise, for the reasons that follow, 
this timing defect constitutes harmless error.  

First, as explained below, the notice letter, considered in 
conjunction with the content of other letters the RO sent the 
veteran during the course of this appeal, satisfies the 
content requirements of the VCAA.  Second, in Pelegrini II, 
the Court recognized the need for, and the validity of, 
notification sent after the initial decision in cases where 
such notice was not mandated until after that initial 
decision had been made.  Although, in this case, the VCAA was 
already in effect at the time the RO initially decided the 
veteran's claim, the only way that VA could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that the veteran filed to perfect his 
appeal to the Board.  This would be an absurd result, forcing 
the veteran to begin the appellate process anew.  Third, in 
reviewing determinations on appeal, the Board is required to 
review the evidence of record on a de novo basis without 
providing any deference to the RO's prior decision.  As such, 
the veteran is in no way prejudiced by having been provided 
notice after the initial RO decision.  Rather, VA afforded 
him the appropriate opportunity to identify or submit 
additional evidence prior to the RO's subsequent adjudication 
of his claim and the Board's consideration of his appeal.  
With regard to the duty to notify, the VCAA simply requires 
that VA give a claimant an opportunity to submit information 
and evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2007) (harmless error).  

2.  Content

The content of the aforementioned notice letters also 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II and Dingess/Hartman.  Therein, 
the RO acknowledged the veteran's claims, informed him of the 
evidence necessary to support those claims, identified the 
type of evidence that would best do so, notified him of VA's 
duty to assist and indicated that it was developing his 
claims pursuant to that duty.  As well, the RO explained to 
the veteran how it determines disability ratings and 
effective dates.  The RO identified the evidence it had 
received in support of the veteran's claims and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof, but that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all requested 
evidence.  The RO also advised the veteran to identify or 
send directly to VA any evidence he had in his possession, 
which pertained to his claims.    

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  More 
specifically, the RO endeavored to secure and associate with 
the claims file all evidence the veteran identified as being 
pertinent to those claims, including service medical records 
and post-service VA and private treatment records, 
particularly those dated during, or which referred to, the 
year prior to July 29, 1994, when the RO received the 
veteran's claim for increased evaluations for scars.  The RO 
did not conduct medical inquiry in an effort to substantiate 
the veteran's claims as the record includes all evidence 
necessary to decide these claims. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant.  

II.  Analysis of Claims

A.  Claims for Earlier Effective Dates

The veteran seeks earlier effective dates for the assignment 
of 10 percent evaluations for scars from shell fragment 
wounds of the lower third of the left leg and the right 
shoulder.

Under the laws administered by VA, a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2007).

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2007); see also Harper v. Brown, 10 
Vet. App. 125, 126-127 (1997) (holding that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 
38 C.F.R. § 3.400(o)(1) applies).

Based on the aforementioned law and regulations, there are 
three possible effective dates that may be assigned the 10 
percent evaluations at issue in this case, depending on the 
facts:

(1) if an increase in disability occurred 
after the claim was filed, the date that 
the increase was shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability preceded 
the claim by a year or less, the date 
that the increase was shown to have 
occurred (date increase was factually 
ascertainable) (38 C.F.R. § 3.400(o)(2)); 
and

(3) if an increase in disability preceded 
the claim by more than a year, the date 
that the claim was received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.

Determining the appropriate effective dates to be assigned 
the 10 percent evaluations thus involves analyzing when the 
claim for increased evaluations were received and, to the 
extent possible, when the increase in disabilities actually 
occurred.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2007); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2007).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2007).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2007).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2007).

In this case, the RO granted the veteran service connection 
for scars from shell fragment wounds of the left leg and 
right shoulder and assigned those scars noncompensable 
evaluations in a rating decision dated December 5, 1978.  The 
RO notified the veteran of the December 1978 rating decision 
and of his appellate rights with regard to the decision, but 
the veteran did not appeal the decision to the Board.  The 
December 5, 1978 rating decision is thus final.  38 U.S.C. § 
4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).

In January 1982, the RO received from the veteran a claim for 
increased evaluations for scars from shell fragment wounds of 
the left leg and right shoulder.  The RO denied this claim in 
a rating decision dated February 1982.  The RO notified the 
veteran of the February 1982 rating decision and of his 
appellate rights with regard to the decision, but the veteran 
did not appeal the decision to the Board.  The February 1982 
rating decision is thus final.  38 U.S.C. § 4005(c) (1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).

On July 29, 1994, the RO received from the veteran another 
claim for increased evaluations for scars from shell fragment 
wounds of the left leg and right shoulder.  In a rating dated 
May 1995, it granted the claim for increased evaluations, by 
assigning the disabilities 10 percent evaluations, effective 
from July 29, 1994, based on the date of receipt of the 
claim.  

The veteran now asserts that the Board should assign the 10 
percent evaluations earlier effective dates of March 1977 or 
October 1978, when he first filed claims for VA disability 
compensation based, in part, on the scarring.  The Board 
acknowledges this assertion, but again points out that the 
RO's December 1978 and February 1982 decisions initially 
assigning the scars noncompensable evaluations and denying 
increases in those evaluations are final.  Given that the 
claims file includes no claim, informal or otherwise, dated 
after the February 1982 rating decision, which is final, but 
before July 29, 1994, the question becomes whether, during 
the year preceding July 29, 1994, either of the veteran's 
scars became 10 percent disabling.   

In this case, the only medical documents of record that are 
dated, or which refer to, this time period are private 
inpatient treatment records that do not mention the veteran's 
scars.  There is simply no medical evidence of record 
indicating that the scars became 10 percent disabling during 
the year preceding July 29, 1994.  

Inasmuch as the RO received the veteran's claim for increased 
evaluations for scars from shell fragment wounds of the lower 
third of the left leg and the right shoulder on July 29, 
1994, and it was not factually ascertainable that the scars 
became 10 percent disabling during the year preceding that 
date, the Board concludes that the criteria for entitlement 
to effective dates prior to July 29, 1994, for the assignment 
of 10 percent evaluations for such scars have not been met.  
The evidence in each is not in relative equipoise; therefore, 
the veteran may not be afforded the benefit of the doubt in 
the resolution of his claims.  Rather, as a preponderance of 
the evidence is against the claims, they must be denied.

B.  Claims for Revision or Reversal Based on CUE

As previously indicated, in a December 5, 1978 rating 
decision, the RO granted the veteran service connection for 
scars from shell fragment wounds of the lower third of the 
left leg and the right shoulder and assigned those 
disabilities noncompensable evaluations.  The RO notified the 
veteran of the December 1978 rating decision and of his 
appellate rights with regard to the decision, but the veteran 
did not appeal the decision to the Board.  The December 5, 
1978 rating decision is thus final.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).  Based on 
this fact, the decision may now be collaterally attacked and 
ultimately revised or reversed on the basis of CUE.

The Court has held that, for there to be a valid claim of 
CUE, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  In addition, the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  A 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92 
(1995); Russell, 3 Vet. App. at 310; Damrel v. Brown, 6 Vet. 
App. 242 (1994).  The alleged error must be of fact or of 
law, and when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993), en banc review denied, 6 Vet. App. 162 (1994).

In this case, the veteran does not contend that the RO 
incorrectly applied the statutory and regulatory provisions 
in effect on December 5, 1978.  He also does not contend that 
the correct facts, as they were known at that time, were not 
before the RO at that time.  Rather, he contends that, on 
December 5, 1978, the RO failed to recognize the severity of 
his disabilities.  More specifically, he contends that, in 
the decision, the RO characterized his right shoulder scars 
as major, but then assigned them noncompensable evaluations; 
in addition the RO did not characterize the scars on the left 
lower leg as major or minor.  The veteran's representative 
asserts that, if a scar is major, it is more than just a scar 
and should be evaluated as 10 percent disabling. 

On December 5, 1978, when the RO rendered the rating decision 
at issue, the claims file consisted of the veteran's service 
medical records, a report of VA examination conducted after 
discharge, and post-service private treatment records.  The 
RO reviewed and analyzed this evidence in determining the 
severity of the veteran's service-connected scars.  By 
offering the previously noted assertions, the veteran is 
merely disagreeing with how the RO weighed this evidence and, 
as noted above, disagreement as to how facts were weighed and 
evaluated does not provide a basis upon which to find that 
the RO committed error.  See Luallen, 8 Vet. App. at 92.

As alleged, after weighing the evidence, the RO characterized 
one of the veteran's disabilities as "scar, shell fragment 
wound, right shoulder (major)."  However, as the RO 
previously pointed out in a statement of the case issued in 
October 2005, in so doing, the RO was merely referring to the 
arm on which the scars were located.  According to VA's 
rating schedule, claimants have a major (or dominant) arm and 
a minor (non-dominant) arm.  The RO was not referring to the 
level of severity of the scars.

Inasmuch as the correct facts, as they were known at that 
time, were before the RO on December 5, 1978 and, at that 
time, the RO correctly applied the statutory and regulatory 
provisions then in effect, the Board concludes that the 
December 5, 1978 rating decision is not clearly and 
unmistakably erroneous.  The veteran's claim for revision or 
reversal of that decision must therefore be denied.


ORDER

An effective date prior to July 29, 1994, for the assignment 
of a 10 percent evaluation for scars from a shell fragment 
wound of the lower third of the left leg is denied.

An effective date prior to July 29, 1994, for the assignment 
of a 10 percent evaluation for a scar from a shell fragment 
wound of the right shoulder is denied.  

CUE not having been shown, the claim for revision or reversal 
of a December 5, 1978 rating decision, in which the RO 
granted the veteran service connection for scars from a shell 
fragment wound of the lower third of the left leg and 
assigned that disability an initial noncompensable 
evaluation, is denied.  

CUE not having been shown, the claim for revision or reversal 
of a December 5, 1978 rating decision, in which the RO 
granted the veteran service connection for scars from a shell 
fragment wound of the right shoulder and assigned that 
disability an initial noncompensable evaluation, is denied.



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


